The unanimous affirmance of the finding of the industrial commission that the employer was not prejudiced by the failure of the employee to give notice of injury is final. No question of law survives.
"A speculative and insubstantial suggestion of prejudice," as Lord SUMNER says in the Hayward Case ([1915] A.C. 540, 547-8) is not enough. It is not open to this court to conjecture that the employer, with notice, might have done something which would have changed the result. Prejudice means disadvantage. How and why did disadvantage arise in this case? Would other inquiries or other treatment have been to the employer's advantage? Looking at all the matters before it, the commission answers this question in the negative and finds that the employer is no worse off than it would have been with notice. The judgment appealed from should be affirmed.
HISCOCK, Ch. J., CHASE, COLLIN and CUDDEBACK, JJ., concur with ANDREWS, J.; POUND, J., reads dissenting opinion, and CARDOZO, J., concurs.
Order reversed, etc. *Page 347